DETAILED ACTION

Currently pending claims are 1 – 20.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8, 10, 11, 13, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S. Patent 2012/0144493),and  in view of Tripathi et al. (U.S. Patent 8,181,245).  

As per claim 1 & 11, Cole teaches system for managing network vulnerability scanning to avoid interference and disruption of network operations, the system comprising: 
a network comprising a plurality of communicatively coupled computing devices with applications running thereon (Cole: Figure 10 & 11, Abstract, Para [0012] – [0014] and Para [0406]); 
a network vulnerability scanner configured to evaluate insecurity and vulnerability of the network to disruption by outside actors (Cole: see above & Para [0006] Line 7 – 12, Para [0377] Line 7 – 22 and Para [0406]: a network (security) vulnerability scanner that (a) provides a security mechanism for network vulnerability detection that includes a security scanner (e.g. a port scanner) to identify possible intrusion by outsider actors (e.g. malicious hackers), and (b) produces a network vulnerability score w.r.t. an external network security); 
a scanning scheduler comprising a plurality of scanning blackout events limiting operation of the network vulnerability scanner (Cole: see above & Para [0426], Para [0431] Last sentence and Para [0094]: scheduling scanning sessions (scanning scheduler) where the scanning sessions can be scheduled (e.g.) for non-business hours (blackout events limiting operation)), each scanning blackout event including an event name, a blackout start time, a blackout end time (Cole: Figure 22 Line 3 – 6 and Para [0094]: the scanning event (with an event name (FIG. 22)) is scheduled over a plurality of pre-determined time-window periods (blackout start time and end time)) – However, Cole does not disclose expressly a blackout type indicating a predetermined level of the blackout representing a permitted degree of network scanning and a predetermined degree of authorization required to override the scanning blackout event.
Tripathi (& Cole) teaches a blackout type indicating a predetermined level of the blackout representing a permitted degree of network scanning and a predetermined degree of authorization required to override the scanning blackout event (Cole: see above & Para [0426] Line 5 – 10: performance assessments to quantify the usage of network bandwidth which is measured in terms of throughput – i.e. a volume of traffic load (volume) during a specific time interval that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly) || (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: 
(a) monitoring and measuring the network load caused by the network traffic associated with the download / upload of files at a certain point of time when the network load is heavy in order to determine whether a predefined threshold (w.r.t. a predetermined level of network scanning) has been met or not to suspend (or resume) the network virus scanning application that conflicts the overall performance and 
(b) once the predetermined criteria is authorized (i.e. based upon a predetermined threshold as a part of the authorization criteria to override (suspend / resume) the instant scanning process) when the pre-defined threshold was met (e.g. the load of virus scanning is reduced such as the performance altering issue is indeed mitigated / resolved), the system enables the virus scan to continue (resume) processing – i.e. to override the situation that scanning was to be suspended). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Tripathi within the system of Cole because (a) Cole teaches providing a security mechanism for network vulnerability detection that includes a security scanner to identify possible intrusion by a malicious hacker and besides, making vulnerability assessment to quantify the usage of network bandwidth and resource processing that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly (Cole: see above & Para [0426] Line 6 – 10), and (b) Tripathi teaches monitoring and measuring the network load caused by the network traffic associated with the download / upload of files to determine whether a predefined threshold has been met or not in order to suspend the network virus scanning application that conflicts the overall performance (see above)
a control circuit operatively coupled to the network vulnerability scanner and the scanning scheduler (Cole: Para [0084], Para [0377] and Para [0431]: see above), the control circuit configured to: 
control operation of the network vulnerability scanner (Cole: see above & Para [0377]: containing instructions to run vulnerability scripts (control operations) of the vulnerability scanner); and 
enforce scanning blackout events according to the scanning scheduler (Cole: see above & Para [0094] and Para [0431]: (e.g.) the scanning operation can be interrupted by the scheduling entity at the end of a time-window of off-peak hours and resumes where it was paused at the beginning of the next off-peak time-window (enforcing scanning blackout events) || (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: once the predetermined criteria is authorized (i.e. based upon a predetermined threshold as a part of the authorization criteria to override (suspend / resume) the instant scanning process of the scheduling entity) when the pre-defined threshold was met (e.g. the load of virus scanning is reduced such as the performance altering issue is indeed mitigated / resolved), the system enables the virus scan to continue (resume) processing – i.e. to override the situation that scanning was to be suspended).  

As per claim 3 & 13, Cole as modified teaches a network traffic monitor configured to measure the volume of traffic being transferred across the network at a certain point in time, the network traffic monitor being operatively coupled to the control circuit (Cole: Para [0426] Line 5 – 10: performance assessments to quantify the usage of network bandwidth which is measured in terms of throughput – i.e. a volume of traffic load (volume) during a specific time interval that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly) || (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: monitoring and measuring the network load caused by the network traffic associated with the download / upload of files at a certain point of time when the network load is heavy in order to determine whether a predefined threshold (as a predetermined level of network scanning) has been met or not to suspend (or resume) the network virus scanning application that conflicts the overall performance); Docket No. 8842-150327-US_4636US03 
- 18wherein the control circuit is configured to interrupt, delay, or cancel a network scan by the network vulnerability scanner when the network traffic measured by the network traffic monitor exceeds a predetermined threshold (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: monitoring and measuring the network load caused by the network traffic associated with the download / upload of files at a certain point of time when the network load is heavy so as to determine whether a predefined threshold has been met or not to suspend (i.e. interrupt) the network virus scanning application) || (Cole: see above & Para [0426] Line 6 – 10: making vulnerability assessment to quantify the usage of network bandwidth and resource processing that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly).  

As per claim 8 and 18, Cole as modified teaches the network traffic monitor is configured to continue measuring the volume of traffic being transferred across the network at predetermined time intervals; and the control circuit is configured to initiate a network scan when both the volume of traffic no longer exceeds the predetermined threshold and the scanning scheduler does not indicate a blackout event (Cole: Para [0426], Para [0431] Last sentence and Para [0094]: scheduling scanning sessions (scanning scheduler) where the scanning sessions can be scheduled) || (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: see above: once the predetermined criteria is authorized as per the pre-defined threshold was met (e.g. the load of virus scanning is reduced such as the performance altering issue is indeed resolved), the system enables the virus scan to continue processing) – In light of that, Examiner notes (a) continuing to measure during the time intervals that the load is not reducing and (b) no need to duplicate the initation of the blackout event in a case of a blackout event has already been scheduled even though the volume of traffic no longer exceeds the predetermined threshold (i.e. no performance issue(s) for activating the seurity scan)).  

As per claim 10 and 20, Cole as modified teaches:
scanning nodes using login credentials on the network (Cole: Para [0048]: login in using adminstrative level of user name and password by a scanning module (entity)); 
performing a plurality of measurements indicating usage capacity on a node or on the network (Cole: Para [0426] Line 5 – 10: performance assessments with a plurality of measurements to quantify the usages of, at least, network bandwidth and computer resources);  and 
determining one or more of conflicting application operations, misconfigurations of the applications, and internal application vulnerabilities (Cole: Para [0426] and Para [0431]: determining the performance degradation and reducing the impact by defining and scheduling the applications associated with the scanning sessions that may conflict the overall performance among each of the applications).  

Claims 2, 6 – 7, 12 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S. Patent 2012/0144493), in view of Tripathi et al. (U.S. Patent 8,181,245) and in view of Markande et al. (U.S. Patent 2014/0026122).  

As per claim 2 and 12, Cole as modified teaches the scanning scheduler is coupled to at least one additional network vulnerability scanner (Cole: see above & Para [0376] – [0378]: including both types of external network security scanner and internal network security scanner), 
However, Cole as modified does not disclose expressly the network vulnerability scanner and the at least one additional network vulnerability scanner being disposed in at least two countries.  
Markande (& Cole) teaches the network vulnerability scanners being disposed in at least two countries (Cole: see above & Para [0426] Line 5 – 10: during a network security scanning, performance assessments can be conducted to quantify the usage of network bandwidth which is measured in terms of throughput during a specific time interval that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly) || (Markande: Abstract & Para [0033] – [0034], Para [0040] & Para [0016] Last two sentences: 
(a) in order to balance the real-time actual load of the units under testing (e.g. testing network security) that may impact the system performance, the testing (monitoring / scanning) load can be geographically distributed wherein the monitoirng management entity (server) can host the scanning / monitoring applications to be located nationally (i.e. across different countries) or regionly and so as to: 
(b) effectively assess and resolve the load (resource) conditions and issues of applications under test (AUT) and determining when and whether an application or cloud resource are to be scaled during application testing in order to balance the real-time actual load that may impact the system performance (Markande: Para [0016] Last two sentences and Para [0033] Last sentence / Para [0034])).
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Markande within the system of Cole because (a) Cole teaches during a network security scanning, performance assessments can be conducted to quantify the usage of network bandwidth which is measured in terms of throughput during a specific time interval that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly (Cole: see above & Para [0426] Line 5 – 10), and (b) Markande is directed to effectively assessing and resolving the load (resource) conditions and issues of applications under test (AUT) and determining when and whether an application or cloud resource are to be scaled during application testing in order to balance the real-time actual load that may impact the system performance (Markande: Para [0016] Last two sentences and Para [0033] Last sentence / Para [0034]).

As per claim 6 and 16, Cole as modified teaches the scanning scheduler includes a first blackout event with a first predetermined level in which only manually inputted and non-recurring network scans are allowed, a second blackout event with a second predetermined level in which network scans are only permitted for certain departments or potions of the network being scanned, and a third blackout event with a third predetermined level in which all network scans are blocked (Markande: Abstract & see above and Para [0033] – [0034], Para [0083] Line 5 – 8 and Para [0040]: (a) a priority level of an application under test (i.e. scanning) has to meet a predetermined level due to the resource availability such that a low priority level of application would be suspended to create cloud resource for the high priority application to be tested (scanned) (Markande: Para [0083] Line 5 – 8) and (b) the testing (monitoring / scanning) load can be scaled to a certain level (i.e. the level of blackout) according to the need – e.g. all network scans blocked (i.e. scaled to 100%)) || (Cole: see above).  See the same rationale of combination applied herein as above in rejecting the claim 2.

As per claim 7 and 17, Cole as modified teaches the predetermined level of a blackout is one selected from a group of levels; each blackout type indicates the predetermined level of the blackout for each country or region; and each blackout type further requires a predetermined authorization to override the blackout, the predetermined authorization corresponding to the predetermined level in each country or region (Cole: see above) || (Markande: Abstract & Para [0033] – [0034] and Para [0040]: see above) || (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: see above).  See the same rationale of combination applied herein as above in rejecting the claim 2.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S. Patent 2012/0144493), in view of Tripathi et al. (U.S. Patent 8,181,245), in view of Markande et al. (U.S. Patent 2014/0026122), and in view of Xuan (U.S. Patent 2015/0161390).  


As per claim 5 and 15, Xuan (& Cole as modified) teaches the control circuit is configured to receive input that a network scan disrupted network operations on a certain date in a country or region; and the control circuit is configured to create a scanning blackout event in that country or region on anniversaries of that certain date (Cole: Para [0426], Para [0431] Last sentence and Para [0094]: scheduling scanning sessions (scanning scheduler) where the scanning sessions can be scheduled) || (Markande: Abstract & Para [0033] – [0034] and Para [0040]: the testing (monitoring / scanning) load can be geographically distributed wherein the monitoirng server can host the scanning / monitoring applications to be located nationally or regionly in order to balance the real-time actual load that may impact the system performance)) || (Xuan: Para [0038] and Para [0066]: (a) a device profile can include data indicating a date of last virus scan of the user device, and (b) via a calendar category, an application scanning service can be used for monitoring a region or location changes and saving an event (i.e. event saving) on a calendar basis by using method calls). 
                        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Markande within the system of Cole because (a) Cole teaches during a network security scanning, performance assessments can be conducted to quantify the usage of network bandwidth which is measured in terms of throughput during a specific time interval that could result in significant performance degradation so as to reduce (resolve) such a performance impact accordingly (Cole: see above & Para [0426] Line 5 – 10), and (b) Markande is directed to effectively assessing and resolving the load (resource) conditions and issues of applications under test (AUT) and determining when and whether an application or cloud resource are to be scaled during application testing in order to balance the real-time actual load that may impact the system performance (Markande: Para [0016] Last two sentences and Para [0033] Last sentence / Para [0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Xuan within the system of Cole because (a) Cole teaches providing a security mechanism for network vulnerability detection that includes a security scanner to identify possible intrusion by a malicious hacker (Cole: see above), and (b) Xuan teaches that a device profile can include data indicating a date of last virus scan of the user device, and (b) via a calendar category, an application scanning service can be used for monitoring a region or location changes and saving an event (i.e. event saving) on a calendar basis by using method calls (see above). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S. Patent 2012/0144493), in view of Tripathi et al. (U.S. Patent 8,181,245), and in view of Horowitz et al. (U.S. Patent 7,624,447).  

As per claim 9 and 19, Cole as modified teaches:
the control circuit is configured to determine a rate in change of the volume of traffic measured by the network traffic monitor (Cole: Para [0426] Line 5 – 10: assessment by quantifying the usage of network bandwidth which is measured in terms of throughout – i.e. a volume of traffic load changes during a specific time interval as a rate w.r.t. “bits / sec”) – this is also supported by Horowitz (using as a supplemental reference) (Horowitz: Abstrcat & Col. 3 Line 58 – 61: using a threshold list for detcting malicious worm attacks wherein each of a source node individually sends data to a unique destination during a certain period of time such as one minute, two minutes or five minutes).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Horowitz within the system of Cole because (a) Cole teaches providing a security mechanism for network vulnerability detection that includes a security scanner to identify possible intrusion by a malicious hacker (Cole: see above), and (b) Horowitz teaches using a threshold list for for detcting malicious worm attacks wherein each of a source node individually sends data to a unique destination during a certain period of time such as one minute, two minutes or five minutes (see above). 
the control circuit is configured to interrupt, delay, or cancel a network scan when the rate in the change of the volume of traffic exceeds a predetermined threshold rate  (Tripathi: Figure 1 / E-104 & Col. 6 Line 4 – 9 / Line 30 – 32 / Line 39 – 44: monitoring and measuring the network load caused by the network traffic associated with the download / upload of files at a certain point of time during the network load is heavy (w.r.t. a volume of traffic load changes during a specific time interval as a rate w.r.t. “bits / sec”) so as to determine whether a predefined threshold has been met or not to suspend (i.e. interrupt) the network virus scanning application) || (Horowitz: Abstrcat & Col. 3 Line 58 – 61: see above).

Allowable Subject Matter
Claims 4 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2370 – 2022
---------------------------------------------------